Citation Nr: 0524424	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  98-02 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The case was remanded by the Board in August 2003 for further 
development on the issues of bilateral hearing loss, and a 
gynecological issue.  Service connection was granted for 
hearing loss in the right ear and for the gynecological issue 
by a March 2005 rating decision.  Accordingly, the only issue 
before the Board is the one listed above.


FINDING OF FACT

Auditory testing shows that the veteran's left ear had a 
puretone threshold average of 23 decibels in the 1000 Hertz 
to 4000 Hertz range, with no three frequencies at 500, 1000, 
2000, 3000, and 4000 hertz at 26 decibels or more and none at 
or above 40 decibels, and a speech recognition score of 96 
percent.


CONCLUSION OF LAW

The criteria for service connection for hearing loss in the 
left ear are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that she has hearing loss as a result of 
a history of military noise exposure from helicopters and 
airplane engines.  In an effort to assist the veteran in 
substantiating her claim, the veteran was scheduled for a VA 
auditory examination which the veteran underwent in October 
2004.  The results of clinical testing are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
20
20

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 96 percent in the left ear, and the 
veteran was diagnosed as having hearing within normal limits 
in her left ear.   

A VA auditory examination in August 2002 showed:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
20
25

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the left ear.  The 
veteran was diagnosed as having hearing within normal limits 
in her left ear.

The Board finds that the veteran has not shown, on either the 
2002 or 2004 hearing examinations of her left ear, a decibel 
loss in any puretone threshold of 40 decibels or greater; 
losses in any 3 frequencies of 26 decibels or more; or a 
speech recognition score below 94 percent.  Accordingly, the 
Board finds that the veteran does not meet the criteria for a 
hearing loss in her left ear, and therefore does not have a 
current disability in her left ear.  The Board notes that in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for hearing loss 
in the left ear must be, and hereby is, denied. 

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2002 and January 2004.  Since these letters fully provided 
notice of elements (1), (2), (3) and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With respect to element (4), the Board notes that 
the July 2002 letter specifically requested that the veteran 
that send additional evidence, or information describing 
additional evidence, to the RO.  In addition, by virtue of 
the rating decisions on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC) the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in the February 2003 SSOC.  Furthermore, the veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board acknowledges that the notice letters were sent to 
the veteran after the RO's 1996 rating decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired VA 
treatment records identified by the veteran, and the Board is 
not aware of a basis for speculating that any relevant 
private or VA treatment records exist that have not been 
obtained.  The veteran has also been provided with VA 
audiologic examinations on numerous occasions, including in 
October 2004 and August 2002.  Furthermore, the veteran was 
offered the opportunity to testify before the Board, but she 
declined.


Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


